Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/3/2020, with respect to the claims have been fully considered and are persuasive.  The Non Final R of 9/3/2020 has been withdrawn. Examiner has provided a new, Non-Final Rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 9, and 11 depend from a claim which is cancelled. For the purposes of examination, Examiner is interpreting these claims to depend from independent claim 1, which currently contains the previous subject matter of cancelled claim 7.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, 25, 28, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannemann (DE-102011054048-A1).
Regarding claim 1, Hannemann teaches a cleaning apparatus (See Figure 1) comprising:
a body attachable to a handle (please refer Figure 1 as well as [0026], [0027]; see elements 6 and 11 in Figure 4), and a cleaning head attachable to a cleaning material (wherein elements 7 and 51 represent the cleaning head of the invention, refer to Figure 3; wherein a wipe material is attached, see [0012]),  
a vibrating unit carried by the body to cause vibratory motion of the cleaning head relative to the body (wherein the plate element 6 is disclosed as the oscillating body and element 11 is the vibrating body connection), and
an attachment mechanism, the attachment mechanism comprising a retaining member resiliently fixed to the cleaning head and an attachment member carried by the body (please see elements 19, 28, 30, 58; see also [0039, , at least a part of the attachment member being retainable by the retaining member to releasably attach the cleaning head to the body of the cleaning apparatus (see at least [0034] disclosing a detachable fastening nature, see also [0071], [0087], [0034] disclosing the detachable nature of the other elements, wherein [0027] also discloses that the body 6 may be removed for maintenance or repair; see also [0095]),
wherein the attachment member comprises a boss for receiving the vibratory motion of the vibrating unit and at least one bush for assisting in the transmission of the vibratory motion from the body to the cleaning head (wherein [0094] disclose the centering formations 28 meeting countermoldings in the underside of element 6, i.e. therein lies a boss and a bush) ,
and wherein the cleaning head is foldable (wherein [0088] discloses pivoting of the element 7 in the direction of the upper surface 60 of the adapter plate 51; wherein [0094] further discloses pivoting; thus, the cleaning head is foldable similar to that of a book). 
Regarding claim 13, all of the limitations recited in claim 1 are rejected by Hannemann. Hannemann further teaches wherein the attachment member is a plate which inhibits folding of the cleaning head whilst the cleaning head is attached to the body (while element 7 is attached to element 6, there is no pivotal motion possible; see also [0035] disclosing the plate shaped base; see also element 30; wherein elements 6 and 7 are both plates and while element 7 is attached to element 6, there is no pivotal motion possible; see also [0035], [0094], [0042]).

Regarding claim 25, Hannemann teaches a method of operation of a cleaning apparatus having a body attachable to a handle, and a cleaning head attachable to a cleaning material (see elements 7, 51, and 20), the body (element 6) carrying a vibrating unit to cause vibratory motion of the cleaning head relative to the body (see [0026]), the cleaning head being detachable from the body, the method including the steps of:
a)	attaching the cleaning head to the body ([0034] discloses that the elements 6 and 7/51 are detachable, i.e. also are attachable),
b)	manoeuvering the cleaning apparatus to clean at least a portion of a surface ([0005] discloses cleaning a floor), and 
c)	detaching the cleaning head from the body ([0034] discloses that the elements 6 and 7/51 are detachable, i.e. also are attachable),
	the cleaning apparatus including an attachment mechanism comprising a retaining member that is resiliently fixed to the cleaning head and an attachment member carried by the body (please see elements 19, 28, 30, 58; see also [0039, 0040], [0088]), at least a part of the attachment member being retainable by the retaining member to releasably attach the cleaning head to the body of the cleaning apparatus (see at least [0034] disclosing a detachable fastening nature, see also [0071], [0087], [0034] disclosing the detachable nature of the other elements, wherein [0027] also discloses that the body 6 may be removed for maintenance or repair; see also [0095]),
	wherein the attachment member comprises a boss for receiving the vibratory motion of the vibrating unit and at least one bush for assisting in the transmission of the vibratory motion from the body to the cleaning head (wherein [0094] disclose the centering formations 28 meeting countermoldings in the underside of element 6, i.e. therein lies a boss and a bush), and
wherein the cleaning head is foldable (wherein [0088] discloses pivoting of the element 7 in the direction of the upper surface 60 of the adapter plate 51; wherein [0094] further discloses pivoting; thus, the cleaning head is foldable similar to that of a book).
Regarding claim 28, all of the limitations recited in claim 25 are rejected by Hannemann. Hannemann further teaches wherein the attaching step comprises the step of moving the retaining member to an open position to receive a part of the body and moving the retaining member to a retaining position to retain the part of the body (see [0043] disclosing latching formations 36; see also [0044], [0071], see also [0033] disclosing latching projections 19), and 
wherein the detaching step ([0034]) comprises the step of moving the retaining member to the open position, to release the part of the body, so as to detach the cleaning head from the body, and wherein the cleaning apparatus includes a plurality of retaining members, and the method further includes the step retaining respective parts of the attachment member with each of the retaining members (wherein [0088] discloses pivoting of the element 7 in the direction of the upper surface 60 of the adapter plate 51; wherein [0094] further discloses .
Regarding claim 35, Hannemann teaches a cleaning apparatus comprising: 
a body (element 6),
a cleaning head (elements 7 and 51), 
a vibrating unit carried by the body to cause vibratory motion of the cleaning head relative to the body (wherein the plate element 6 is disclosed as the oscillating body and element 11 is the vibrating body connection), 
an attachment mechanism, wherein the attachment mechanism comprises a retaining member for retaining a part of the body and an attachment member carried by the body, at least a part of the attachment member being retainable by the retaining member to releasably attach the cleaning head to the body of the cleaning apparatus (please see elements 19, 28, 30, 58; see also [0039, 0040], [0088]; [0071], [0087], [0034] disclosing the detachable nature of the elements, wherein [0027] also discloses that the body 6 may be removed for maintenance or repair; see also [0095]), wherein the cleaning head is foldable (wherein [0088] discloses pivoting of the element 7 in the direction of the upper surface 60 of the adapter plate 51; wherein [0094] further discloses pivoting; thus, the cleaning head is foldable similar to that of a book).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannemann (DE-102011054048-A1) in view of Dietermann (US 20030115697).
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Hannemann. Although Hannemann discloses an attachment mechanism using centering formations, complimentary countermolds, Velcro, latches, and resiliently disposed handles, Hannemann does not explicitly disclose the alternative of wherein the attachment mechanism includes at least one magnet. However, from the same or similar field of endeavor, Deiterman (US 20030115697) discloses wherein the attachment mechanism includes at least one magnet (Paragraph [0024] discloses that magnets 67 are used to support the weight of the member that is performing treatment on a surface, see also Paragraphs [0025], [0027], and [0033]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the magnetic attachment nature disclosed by Deiterman into the invention of Hannemann.

Regarding claim 3, all of the limitations recited in claim 2 are rejected by Hannemann as modified by Dieterman. Modified Hannemann further teaches at least one locating formation to locate the cleaning head in the correct position relative to the body (please refer to multiple items within Hanneman as being corresponding male and female elements, see at least [0096] disclosing elements 19 and 36 mating; see also [0027]; see also elements 27 and 16 as disclosed in [0093]; wherein the combination of Deitermann into Hanneman also reads onto the claim limitations, please see Figures 4 and 5 of Deiterman).
Regarding claim 4, all of the limitations recited in claim 3 are rejected by Hannemann as modified by Dieterman. Modified Hannemann further teaches wherein the at least one locating formation includes a protrusion on the body and a recess on the cleaning head (please refer to multiple items within Hanneman as being corresponding male and female elements, see at least [0096] disclosing elements 19 and 36 mating; see also [0027]; see also elements 27 and 16 as disclosed in [0093]; wherein the combination of Deitermann into Hanneman also reads onto these claim limitations, please see Figures 4 and 5 of Deiterman).
Regarding claim 5, all of the limitations recited in claim 4 are rejected by Hannemann as modified by Dieterman. Modified Hannemann further teaches wherein the at least one locating formation coincides with the attachment mechanism and wherein the at least one magnet is provided in or on at least one of the recess and the protrusion (wherein the combination of Hanneman as modified by Deiterman discloses the claimed invention such that the magnets are used as an additional form of attachment, i.e. therein provides a coinciding relationship).

Claim 8, 9, 11, 14, 15, 18, 19, 21, 22, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannemann (DE-102011054048-A1) in view of Sacks (US 5218734)
	Regarding claim 8, all of the limitations recited in claim 1 are rejected by Hannemann. Although Hannemann discloses a plurality of ways in which the invention may pivot and connect, Hannemann does not explicitly disclose a hinge to enable the cleaning head to fold.
	However, from the same or similar field of endeavor, Sacks (US 5218734) discloses a hinge to enable the cleaning head to fold (Col. 4, lines 23-31).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a foldable plate head as taught by Sacks into the invention of Hannemann. 
One would be motivated to do so in order to provide a cleaning implement which can assume an optimum position for inspection, cleaning, and wringing (Col. 3, lines 49-54). This would simplify the cleaning operation and reduce the likelihood of impurities 
Regarding claim 9, all of the limitations recited in claim 1 are rejected by Hannemann. Hannemann further teaches wherein the cleaning head carries cleaning material (see item 20). Although Hannemann discloses a plurality of ways in which the invention may pivot and connect, Hannemann does not explicitly disclose when the cleaning head is folded, hangs from the cleaning head substantially in a loop.
However, from the same or similar field of endeavor, Sacks (US 5218734) discloses when the cleaning head is folded, hangs from the cleaning head substantially in a loop (Col. 4, lines 23-31; Col. 2, lines 28-31).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a foldable plate head as taught by Sacks into the invention of Hannemann. 
One would be motivated to do so in order to provide a cleaning implement which can assume an optimum position for inspection, cleaning, and wringing (Col. 3, lines 49-54). This would simplify the cleaning operation and reduce the likelihood of impurities accumulating in the cleaning material (Col. 2, lines 31-35). This modification would be recognized as applying a known technique, i.e. a wringing operation, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 11, all of the limitations recited in claim 9 are rejected by Hannemann as modified by Sacks. Modified Hannemann further teaches wherein the cleaning material is a microfibre material (see [0048] of Hannemann).
Regarding claim 14, all of the limitations recited in claim 13 are rejected by Hannemann. Although Hannemann discloses element 30 for assisting in attachment, Hannemann does not explicitly teach wherein the retaining member is a clip which is attached to and pivotable relative to the cleaning head, between a first, open position in which a part of the plate is engageable with a part of the clip, and a second, retaining position, in which the part of the plate is retained between the clip and a part of the cleaning head.
However, from the same or similar field of endeavor, Sacks discloses wherein the retaining member is a clip which is attached to and pivotable relative to the cleaning head, between a first, open position in which a part of the plate is engageable with a part of the clip, and a second, retaining position, in which the part of the plate is retained between the clip and a part of the cleaning head (See Figures 2 and 3 regarding the lever member 26; see also Col. 10, lines 14-23; Col. 9, lines 29-35; See Figure 6 regarding the inoperative mode and Figure 5 for the operative mode).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a clip member as taught by Sacks into the invention of Hannemann. 
One would be motivated to do so in order to provide a cleaning implement which can assume an optimum position for inspection, cleaning, and wringing (Col. 3, lines 49-
Regarding claim 15, all of the limitations recited in claim 14 are rejected by Hannemann as modified by Sacks. Modified Hannemann further teaches wherein the retaining member is biased towards the second, retaining, position (Sacks: Col. 10, lines 4-11; Col. 9, lines 65-68; see Figures 2 and 3).
Regarding claim 18, all of the limitations recited in claim 9 are rejected by Hannemann as modified by Sacks. Modified Hannemann further teaches wherein the cleaning head includes a handle, which is accessible at least when the cleaning head is detached from the body, the handle of the cleaning head positioned adjacent the hinge of the cleaning head (See Figures 5 and 6 of Sacks; see also element 30 of Hanneman).
Regarding claim 19, all of the limitations recited in claim 18 are rejected by Hannemann as modified by Sacks. Modified Hannemann further teaches wherein the handle of the cleaning head is positioned towards an upper part of the cleaning head (see Figures 4 and 6 of Hanneman, distal element 30), and is pivotable between a first, in use position (Figure 1 of Hanneman as well as Figure 5 of Sacks), and a second, stowed position (Figure 6 of Sacks), the stowed position inhibiting interference of the handle of the cleaning head with the body of the cleaning apparatus (Sacks: Col. 2, lines 48-52).
Regarding claim 21, all of the limitations recited in claim 18 are rejected by Hannemann as modified by Sacks. Modified Hannemann further teaches wherein hook and loop fastening material is attached to at least a portion thereof, and wherein the cleaning head comprises at least one aperture through which the hook and loop fabric is located when the handle is in its stowed position (Hannemann: [0010], [0044]; Sacks: Col. 12, lines 25-35).
Regarding claim 22, all of the limitations recited in claim 9 are rejected by Hannemann as modified by Sacks. Modified Hannemann further teaches wherein at least the cleaning material is receivable in a cleaning material cleaning device, the retaining member providing an abutment member which inhibits insertion of at least part of the cleaning head into the cleaning material cleaning device (wherein the structure that is being imparted by these recitations are limiting the structure of the cleaning material in that it is removable. Examiner is not interpreting the cleaning material cleaning device as a part of the claimed invention, as the element is not positively recited nor is the invention a system claim. As such, the wipe 20 is removable and any actions can be performed on it as chosen by a user).
Regarding claim 33, all of the limitations recited in claim 28 are rejected by Hannemann. Hannemann further teaches detaching the cleaning head from the body ([0034]). 
However, although the cleaning wipe may be detached and ultimately disposed, Hannemann does not teach of a reusable wipe configuration such that the material is cleaned. Specifically, Hannemann does not explicitly disclose clean cleaning material carried by the cleaning head and folding the cleaning head, such that the cleaning material hangs from the cleaning head substantially in a loop. 
However, from the same or similar field of endeavor, Sacks teaches detaching cleaning material to clean cleaning material carried by the cleaning head and folding the cleaning head (Sacks: Col. 3, lines 49-54), such that the cleaning material hangs from the cleaning head substantially in a loop (Sacks: Col. 4, lines 23-31; Col. 2, lines 28-31).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a reusable cleaning material in a working configuration as disclosed by Sacks into the invention of Hannemann. Hannemann contemplates multiple embodiments of cleaning material; including the adapter plate 51 for holding wipe 20 and wipe 8 of the first embodiment. One would be motivated to modify Hannemann in order to provide a cleaning implement which can assume an optimum position for inspection, cleaning, and wringing (Col. 3, lines 49-54). This would simplify the cleaning operation and reduce the likelihood of impurities accumulating in the cleaning material (Col. 2, lines 31-35). This modification would be recognized as applying a known technique, i.e. a wringing operation, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723